                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

JAMES HENRY HOWELL,                                                            PLAINTIFF


v.                          Case No. 1:19-cv-00064 BSM

AL ROOKE, et al.                                                            DEFENDANTS



                                         ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Beth Deere [Doc. No. 6] has been received. After careful review of the record, the RD

is adopted, and the case is dismissed. The dismissal counts as a “strike” for purposes of the

Prison Litigation Reform Act.

       IT IS SO ORDERED this 18th day of September 2019.




                                                   UNITED STATES DISTRICT JUDGE
